On behalf of the
people and Government of Papua New Guinea, I should like
to congratulate Ambassador Insanally of Guyana on his
election to preside over the General Assembly at its forty-
eighth session. In so doing, I should like to recall - and to
express my delegation’s sincere appreciation for - the even-
handed and efficient manner in which his predecessor, Mr.
Stoyan Ganev, the Foreign Minister of Bulgaria, presided
over the Assembly at its forty-seventh session.
His outstanding example has maintained and thereby
helped to strengthen a high standard which we are confident
Mr. Insanally will match. His election brings us particular
pleasure because of the many important interests which
Guyana shares with Papua New Guinea and the increasingly
strong relations which have been developing between our
two countries, mainly through cooperation in the context of
multilateral organizations such as the Commonwealth, the
African, Caribbean and Pacific group of Governments parties
to the Lomé Convention, and the United Nations itself.
The Government of Papua New Guinea is also pleased
to welcome the further progress towards the universal
membership of the United Nations marked by the admission
of the Czech Republic, the Slovak Republic, Eritrea, The
Former Yugoslav Republic of Macedonia, Monaco and
Andorra. We look forward to cooperating with their
Governments and delegations in advancing the objectives of
the United Nations.
In welcoming the new Members, I feel bound to
observe that my Government is concerned that other small
States, including a number in the South Pacific, which find
it difficult to afford to join and send missions to the United
Nations, should be provided with the means of keeping
abreast of developments and of having proper account taken
of their interests, perhaps through such arrangements as a
regional observer, as a number of Governments have
proposed to the South Pacific Forum.
I turn now to the proposed United Nations initiative on
opportunity and participation. When I addressed the General
Assembly 12 months ago, I said that I had chosen
"opportunity and participation" as the main theme and goal
of my policy as Minister for Foreign Affairs. I also forecast
that my Government would be formally proposing an
initiative for the United Nations bearing the same name.
The proposal is now listed as item 151 on the agenda
of the current session of the General Assembly. The
initiative is, of course, important for Papua New Guinea -
opportunity and participation are, in fact, among the national
goals and directive principles embodied in our national
Constitution. It is also important to other developing
countries where increasing opportunity for, and participation
by, citizens is a public issue and an official aim. It is,
moreover, directly relevant to countries where previous
economic arrangements are in transition to markets. In an
increasingly interdependent world, where issues and ideas
often have global implications, it should be of interest and
certainly deserves support worldwide.

Papua New Guinea became independent on the very
same day, 16 September 1975, as the General Assembly
adopted a consensus resolution - 3362 (S-VII), on
"Development and international economic co-operation" -
directed, in the words of its first preambular paragraph, "to
accelerate the development of developing countries". The
timing was, almost certainly, coincidental. But it is none the
less worthy of notice because of what it suggests about the
circumstances, including a continuing need to achieve the
same aim on the part of countries such as Papua New
Guinea both then and now.
In the early l990s, Papua New Guinea has been
enjoying an unprecedented rate of economic growth,
measured, in the standard terms employed by bodies such as
the World Bank, at something more than 9 per cent per year.
But few would suggest that the living standards of most of
our people have improved at anything like the same rate.
The measure is quite seriously misleading, as many of us
have known for a very long time. But so are government
policies and processes of economic development that fail to
pay adequate attention to questions of distribution, including
who benefits and who takes part. I refer here, I should add,
to distribution not only of Government services but of
openings - and even more to effective access - for people to
benefit by taking part in economic development.
In certain sectors of society in many countries,
including my own, people - particularly those living in rural
areas - are still trying to enter the cash economy for the first
time. In other sectors and even more countries, people who
have long been engaged in monetary transactions are trying
to increase openings, access and mutually beneficial
interactions. Increasing opportunity and participation is, in
many respects, a universal goal. The urgency of the need to
address the means of achieving it comprehensively,
systematically, thoroughly and critically now arises out of
concern at several features of the current international
situation.
The first is the difficult and often worsening
circumstances of and in many developing countries. A
second is the problems being encountered in the transition to
markets in countries where economic arrangements were
previously State-centred. Another feature results from a
tendency among economic policy-makers in widely scattered
parts of the world, including developed countries and the
major international financial institutions, during the 1980s to
favour reducing the economic role of the State and to leave
questions of access and distribution of benefits to markets.
Complicating the effects of so-called "aid fatigue" in
developed countries are the increasing need and demand for
aid, investment and commercial loans arising from the
changes occurring in Eastern and Central Europe, the former
Soviet Union, southern Africa and the Middle East. New
opportunities for scarce capital and other resources are also
opening up in the same and other areas. Furthermore,
expensive and urgent needs will have to be met when the
terrible conflicts currently raging in the former Yugoslavia,
the Caucasus, parts of Africa and elsewhere are resolved and
rehabilitation can get under way.
In other words, resumption or continuation of
development in many parts of the world will require that
more must be done with less. Opportunity, access and
beneficial participation in economic development must be
quite dramatically increased if living conditions are to be
maintained, let alone improved.
The proposal which the Papua New Guinea Government
is therefore making is for the United Nations to establish a
small panel of distinguished, expert and experienced persons
broadly representative of the international community to
review what has already been done and to identify options
to increase opportunity and participation, with particular,
though not exclusive, reference to the economies of
developing countries. We propose not an academic study,
but one that draws on actual experience and makes
recommendations for practical action. We do not have any
fixed ideas about what it should say. Rather, we want it to
make a close, critical examination of what has been
attempted, what has been proposed and what has been - for
whatever reason, or for none - overlooked.
We emphatically do not want the project to begin with
doctrinaire assumptions; rather, we want it to ask questions -
for example, about when and how it is best for the State to
limit its involvement in the economy or to withdraw
completely, and when and how the State should act to
maximize opportunity and participation. Above all, we want
it to investigate and to provide advice on the best way of
linking opportunity, via effective access, to participation.
Thus, the panel, the project and the report ought to be
multidisciplinary in approach and scope, examining critically
both experiences and ideas about ways in which legal,
administrative, economic, social and other arrangements help
or hinder increasing economic opportunity and participation.
While the focus should be on the particular difficulties
of developing countries, the project should, we believe, look
further afield. It will, in fact, have to do so if its research
and findings are to stimulate the world-wide information
exchange, and, above all make the practical difference which
we hope will result.
Forty-eighth session - 11 October l993 3
In my statement to the General Assembly a year ago I
described the proposed United Nations initiative on
opportunity and participation as being in some respects "the
economic counterpart" to the Secretary-General’s most
succinct and constructive report, "An Agenda for Peace." It
should also be seen, I believe, as a complement to, and a
necessary filling-out of, other important United Nations
resolutions and documents that have been concerned with
development issues more generally, such as the reports of
the Pearson and Brandt Commissions, and "The Challenge
to the South".
The panel and the report envisaged in our proposed
draft resolution should, in addition, be viewed as
complementing and helping to fill out the Brundtland Report,
particularly in so far as they manage to identify options not
only for maintaining increased opportunity and participation,
but for continuing to increase them so as to allow living
standards to go on being raised for and by future
generations.
While we await publication of the Secretary-General’s
eagerly anticipated report outlining an agenda for
development, the proposed initiative on opportunity and
participation should not be seen as a rival or a duplication.
The proposal ought to be seen instead for what it is intended
to be, namely, a constructive start and a practical
contribution to setting objectives and specifying means for
development into the twenty-first century.
Like other supporters of the proposal, the Government
of Papua New Guinea has been gratified by the strong and
positive response with which the proposed United Nations
initiative on opportunity and participation has been greeted
by Governments, non-governmental organizations and
international bodies in diverse parts of the world.
We have particularly appreciated the expressions of
support we have received from the Government of the
Assembly’s President, the Chairman of the General
Assembly’s Second Committee, and organizations
particularly concerned with advancing the common interests
of developing countries, the Group of 77 and the Movement
of Non-Aligned Countries.
In our own immediate neighbourhood, we have been
assured of strong, individual and collective support by
members of the Association of South-East Asian Nations
(ASEAN), the Melanesian Spearhead Group, and the South
Pacific Forum, which includes the Governments of
developed countries in the region.
With assistance from the United Nations Development
Programme, my Government has convened both a national
and a regional Workshop, in which highly respected,
variously experienced and diversely skilled persons gave
their time on an honorary basis to help develop and refine
the proposal. The proceedings of both Workshops are being
circulated to all United Nations members.
When the proposal is debated in the Assembly on 15
November, we look to all members of the United Nations for
contributions to its further development and refinement, and,
of course, for their votes. As it did with the resolution
(47/441) on development and international economic
cooperation, adopted on Papua New Guinea’s independence
day, my Government hopes that the General Assembly will
endorse the proposed United Nations initiative on
opportunity and participation by consensus.
Believing as we do in the importance of the proposed
initiative, but conscious of the severe strains currently
imposed on the United Nations human and financial
resources, and bearing in mind the recommendation made to
all members by the Second Ministerial Meeting of the
Standing Committee on Economic Cooperation of the
Non-Aligned Movement, my Government has decided to
make a special pledge to contribute K100,000 - the
equivalent of a little more than $102,000 - to assist in
realizing the proposal. While we believe that
implementation of the proposal must not depend on special
donations, we call upon others to do the same in accordance
with their means.
With regard to conferences on development and related
issues, consistent with Papua New Guinea’s obvious interest
in development issues generally, and in those that pertain to
small island countries in particular, my Government looks
forward to the first Global Conference on Sustainable
Development of Small Island Developing States, which is to
be held in Barbados in April 1994.
We shall remain actively involved in preparations for,
and the proceedings of, what we regard as a most important
occasion for sharing experiences and ideas, including both
problems and hopes, with island States in our own and other
regions.
For closely related reasons, we also look forward to the
International Conference on Population and Development, to
be held in Cairo in 1994.
Having taken a close interest in the deliberations and
outcome of the World Conference on Human Rights in
Vienna in June, we shall contribute as best we can to the
4 General Assembly - Forty-eighth session
preparations for the World Summit for Social Development,
to be held in Copenhagen, and the Fourth World Conference
on Women, scheduled for Beijing, both in 1995.
I turn to the subject of apartheid and sanctions against
South Africa. Successive Governments of Papua New
Guinea have always been strongly opposed to apartheid, both
in principle and in practice. We have consistently applied
sanctions, backed by the force of Papua New Guinea law,
against those who have upheld it. Even as apartheid has
been dismantled, and progress towards a democratic,
multi-racial South Africa has been observed, my Government
has been conscious of the special perspectives and interests
of African States. We have accordingly taken the view that
we would remove our sanctions against South Africa only in
consultation, conducted through bodies such as the
Commonwealth and the United Nations, with such States.
Despite the economic interests which might have been
served by allowing links between Papua New Guinea and
South Africa, we have willingly paid the price our policy has
required.
I have been personally moved in recent days by the
addresses made by the President of the African National
Congress, Mr. Nelson Mandela, before the United Nations
Special Committee against Apartheid as well as the Joint
Assembly of the African, Caribbean and Pacific (ACP)
Group of countries and the European Community.
Following the recommendations made by Mr. Mandela, the
Organization of African Unity and the Commonwealth
Secretariat, as well as the resolution adopted by consensus
in the General Assembly on Friday 8 October, my
Government will now take steps to remove legally enforced
sanctions. But in doing so we remain conscious of the
continuing - and unfortunate - relevance of Mr. Mandela’s
pointed reminder to the Joint Assembly of the ACP Group
and the European Community that:
"the white minority Government and its institutions ...
should not be ... treated as though they were the
representative of all the people of South Africa."
The struggle for real equality for the African citizens of
South Africa is certainly not over. In some respects, it has
scarcely begun. My Government believes very strongly that
the achievement of a genuinely stable, democratic and
multi-racial South Africa requires increasing opportunities
for access to and participation in all areas of society,
including the economy, by the country’s African population.
My next subject is the progress towards peace in the
Middle East. Successive Governments of Papua New
Guinea have consistently followed a policy of supporting
the right of Israel to exist within secure borders, while
recognizing the Palestinian people’s right to a homeland.
We are accordingly both impressed and encouraged by the
dramatic, bold and hopeful agreements reached by the Israeli
Government and the Palestine Liberation Organization.
We commend the steps that have since been taken,
including the diplomatic and material support provided by
other Governments to facilitate implementation of those
agreements. As our Prime Minister, the Right Honourable
Paias Wingti, has already announced, the Government of
Papua New Guinea will do what little it can to further the
process, by acknowledging the constructive role being played
by the Palestine Liberation Organization and examining ways
in which we might seek to strengthen relations with the
legitimate representatives of the Palestinian people.
I come now to the reform and revitalization of the
United Nations and the recharging of its resources.
The welcome developments in southern Africa and the
Middle East, particularly those related to Israel, the occupied
territories and the Palestine Liberation Organization, reveal
both strengths and weaknesses in the United Nations, and
suggest that while there are situations in which the United
Nations can play an important, even vital, role, there are also
situations in which it cannot.
We must recognize that when the United Nations itself
cannot, for whatever reason, be effective, then individual
Governments, such as Norway’s, regional organizations, such
as the Organization of African Unity, or some other body
may be able to initiate or facilitate a positive outcome.
The Government of Papua New Guinea welcomes the
reforms which are gradually being made to the United
Nations system: in the Secretariat and other organs, and in
the manner in which our deliberations are organized. We
also welcome the generally revitalized role that our
Organization aspires to play in international relations. But
we must remember that internal reform and reorganization
are only as important as their eventual outcome.
A revitalized United Nations must not be allowed to
become an instrument of sectional interests or ill-planned
adventurism. In the context of the contrast between the
evidently satisfactory outcome of United Nations efforts in
Cambodia and the uncertainties of the situation in Somalia,
my Government feels a need to sound a cautionary warning.
The terrible events unfolding in the former Yugoslavia,
particularly in Bosnia and Herzegovina, and the mounting
toll of human death, injury and suffering resulting from
conflicts in parts of the former Soviet Union reinforce my
Forty-eighth session - 11 October l993 5
Government’s reservations about aspects of the current
debate over the part that the United Nations can and should
play in the post-cold-war international order.
The Government of Papua New Guinea is also
conscious of the selectivity and costs of United Nations
peace-keeping, peace-observing and peacemaking operations,
and of the need to ensure that the Organization is reformed,
revitalized and re-endowed with sufficient resources to make
a difference to the very basis of peace in developing
countries: development itself.
My next topic is decolonization, indigenous people and
natural resources. In this, the United Nations International
Year of the World’s Indigenous People, my Government had
the rare privilege of hosting a Regional Seminar of the
Special Committee of 24 on decolonization, chaired by
Papua New Guinea’s Permanent Representative at the United
Nations. The occasion gave us an opportunity to reaffirm
our commitment to the decolonization of New Caledonia,
with special safeguards for its indigenous people, the
Kanaks. The Government of Papua New Guinea is strongly
opposed to any suggestion that the Matignon Accords might
not be fully honoured. The same position has been adopted
by our partners in the Melanesian Spearhead Group and the
South Pacific Forum.
In addition to the question of New Caledonia, the
Regional Seminar also focused attention on other relics of
European colonialism, including French Polynesia, where
Polynesian demands for independence seem to be gaining
strength.
Elsewhere in the South Pacific, the negotiated
settlement between the Governments of Nauru and Australia
has been widely welcomed for the redress it provides for a
long period of colonial exploitation of Nauru’s principal
land-based natural resource and the destruction of much of
its natural environment.
The settlement is also arousing considerable interest as
to its possible implications in other former Trust Territories
and colonial dependencies. The Government of Papua New
Guinea is only one of a number of interested parties which
have the matter under close examination. My Government
is also only one among many in welcoming, and wishing to
encourage, efforts to recognize the rights and to improve the
situation of other indigenous people in the South Pacific and
elsewhere.
Together with our partners in the Melanesian Spearhead
Group - the Governments of Solomon Islands and Vanuatu
- we have signed a Declaration on Cooperation in
Development of Natural Resources. One of the explicit
objectives of the Declaration is to facilitate implementation
of the Rio Declaration on Environment and Development.
Another objective, which has yet to be realized, is to
supplement existing efforts in relation to regional fisheries
by broadening and deepening cooperation between the
Governments of countries in the South Pacific where other
natural resources are being developed, often by outsiders.
The crisis in Papua New Guinea’s North Solomons
Province is an unfortunate and costly internal affair of Papua
New Guinea. It continues, still unresolved, even as
Government and other services are being restored. I am
therefore pleased to report that my Government has recently
been engaged in productive exchanges with the Government
of the Solomon Islands, particularly concerning the spill-over
effects of the crisis on and near the common border.
Following these exchanges, I have issued an invitation
on the Government’s behalf to the Joint Assembly of the
African, Caribbean and Pacific Group of States party to the
Lomé Convention and the European Community to send a
visiting mission to Papua New Guinea, including the North
Solomons Province, to assess the situation and to
recommend how it might assist in rehabilitation.
The Government has also announced its intention to
work towards an All-Bougainville Leaders’ Conference to
try to resolve the crisis by political means. The Government
of Solomon Islands has offered its cooperation in what has
been, at times, a rather difficult situation. We hope to
continue our dialogue over long-term measures to strengthen
bilateral relations.
With respect to regional and global economic
cooperation, the Government of Papua New Guinea, like
most other Members of the United Nations, is concerned at
the possibility that reform of the international trading system
might fail as a result of the apparent intransigence of vested
interests in certain developed countries during the final
stages of the Uruguay Round of negotiations of the General
Agreement on Tariffs and Trade (GATT). We also do not
believe that regional trading blocs can be an adequate
substitute for an equitable and orderly international trading
system.
The Government of Papua New Guinea does not see
the Asia-Pacific Economic Cooperation Council (APEC) as
a replacement or a rival for an updated version of GATT.
But we do regard APEC as being important to our interests.
More than 80 per cent in value of exports from Papua New
Guinea go to the existing APEC member countries. Nearly
90 per cent of our imports come from exactly the same
6 General Assembly - Forty-eighth session
countries. Other aspects of Papua New Guinea’s
international economic relations are just as deeply enmeshed
with APEC members. With encouragement from existing
members, my Government has therefore applied to join
APEC. We believe that it would not be right for such a
body to continue without a single member from the centre
of a region whose name it bears: the Pacific. We look
forward to an early - and positive - response to our
application.
In conclusion, I should like to say the following:
No human being can have failed to be deeply moved
by, or to feel the utmost sympathy for, people affected by
the disastrous earthquake which occurred in India in late
September.
No one who has been following the developments
consequent on the changes in the former Soviet Union can
have failed to be both excited and concerned by the dramatic
political and military confrontations which have been
occurring in the Russian Federation. All of us must surely
be concerned at reports that nuclear testing has been
resumed, at the possibility that more tests might follow, and
that weapons of mass destruction might grow in number,
power and circulation.
In short, notwithstanding the progress made towards
finding lasting solutions to some long-standing issues since
the cold war ended, we continue to live in a rapidly
changing, often fragile and uncertain world. Able by virtue
of our membership of the United Nations at least to let our
views be known on what are some of the most important
and pressing issues of our time, the Government of Papua
New Guinea has, therefore, chosen to give close attention to
an issue of particular concern to developing countries, to
explore avenues of cooperation with other States, and to
propose a United Nations initiative on "Opportunity and
Participation". Let me end by repeating my previous call for
members’ support for a proposal intended to assist in
identifying what the people and Government of Papua New
Guinea believe to be common interests, global problems and
practical solutions.
